UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8596



HENRY FRANK HARLESS,

                                            Petitioner - Appellant,

         versus

EDWARD W. MURRAY,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Cynthia D. Kinser, Magistrate
Judge. (CA-95-308-R)


Submitted:   May 16, 1996                    Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Dennis Eugene Jones, Lebanon, Virginia, for Appellant. Linwood
Theodore Wells, Jr., Assistant Attorney General, Richmond, Vir-
ginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's* order
denying relief on his 28 U.S.C. § 2254 (1988) petition. We have

reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the magistrate

judge. Harless v. Murray, No. CA-95-308-R (W.D. Va. Nov. 29, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(2) (1988).

                                2